



Exhibit 10(c)




EMPLOYMENT AGREEMENT
THIS AGREEMENT (the “Agreement”), made in Stamford, Connecticut effective as of
May 8, 2019, between United Rentals, Inc., a Delaware corporation (the “Company”
and together with its affiliates, the “Group”), and Matthew J. Flannery
(“Executive”).
WHEREAS, the Company has employed Executive as its President and Chief Operating
Officer;
WHEREAS, Executive was appointed Chief Executive Officer of the Company,
effective as of May 8, 2019;
WHEREAS, the Company desires to continue to employ Executive as its President
and to employ Executive as its Chief Executive Officer, and Executive desires to
accept such continued employment on the terms and conditions hereinafter set
forth;
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:
1.At Will Employment.
Executive will be employed by the Company at will, which means that either
Executive or the Company may terminate the employment relationship at any time
and for any reason or no reason. Notwithstanding the foregoing, following the
termination of Executive’s employment, Executive shall be entitled to the
compensation and benefits provided for in Section 4 of this Agreement, as
applicable depending on the circumstances of such termination, in accordance
with such provisions.
2.Employment.
(a)Employment by the Company. Executive agrees to be employed by the Company
upon the terms and subject to the conditions set forth in this Agreement.
Executive shall serve as President and Chief Executive Officer of the Company
and shall report to the Board of Directors of the Company. In addition,
throughout Executive’s employment hereunder, the Company shall use its best
efforts to cause Executive to be nominated to the Board of Directors of the
Company.
(b)Performance of Duties. During his employment, Executive shall faithfully and
diligently perform Executive’s duties in conformity with the directions of the
Board of Directors of the Company and serve the Company to the best of
Executive’s ability. Executive shall devote his full business time, attention
and best efforts to the business and affairs of the Company. In his capacity as
President and Chief Executive Officer, he shall have such duties and
responsibilities as are customary for Executive’s position and any other duties
and responsibilities he may be assigned by the Board of Directors of the
Company.
(c)Place of Performance. Executive shall be based at the Company’s offices in
Stamford, Connecticut. Executive recognizes that his duties will require, at the
Company’s expense, travel to domestic and international locations.
3.Compensation and Benefits.
(a)Base Salary. The Company agrees to pay to Executive a base salary (the “Base
Salary”) at the annual rate of $850,000. The Compensation Committee of the Board
of Directors of the Company may determine in its sole discretion to increase,
but not decrease, the Base Salary. Payments of the Base Salary shall be payable
in equal installments in accordance with the Company’s standard payroll
practices.


1

--------------------------------------------------------------------------------





If Executive’s Base Salary is increased, such adjusted Base Salary will then
constitute the Base Salary for all purposes of this Agreement.
(b)Annual Incentive Bonus. With respect to each year during Executive’s
employment hereunder, Executive shall be eligible to receive an annual cash
incentive bonus (the “Annual Bonus”) pursuant to the terms of the United
Rentals, Inc. Annual Incentive Compensation Plan or any successor thereto, as it
may be amended from time to time (the “Annual Incentive Plan”). Executive’s
target incentive opportunity under such plan shall be 125% of Base Salary (as at
the beginning of the applicable performance period). The Annual Bonus for a year
(if any) shall be paid to Executive in accordance with the terms of the Annual
Incentive Plan.
(c)Long Term Incentive Awards. Executive will be eligible to participate in and
receive awards under the long-term incentive programs maintained by the Company
from time to time in the sole discretion of the Company. Any such long-term
incentive awards will be subject to the terms and conditions set forth in the
applicable plan and award agreement.
(d)Benefits and Perquisites. Executive shall be entitled to participate in, to
the extent Executive is otherwise eligible under the terms thereof, the benefit
plans and programs, and receive the benefits and perquisites, generally provided
by the Company to executives of the Company, as such plans or programs may be in
effect from time to time, including, without limitation, health, medical,
dental, long-term disability and life insurance plans (subject to applicable
employee contributions). Executive shall be entitled to not less than twenty
(20) vacation days per year, such days to be accrued and used in accordance with
Company policy.
(e)Business Expenses. The Company agrees to reimburse Executive for all
reasonable and necessary travel, business entertainment and other business
expenses incurred by Executive in connection with the performance of his duties
under this Agreement in accordance with, and subject to, the Company’s standard
policies and procedures. Such reimbursements shall be made by the Company on a
timely basis upon submission by Executive of reasonably itemized statements of
such expenses in accordance with the Company’s standard policies and procedures
as in effect from time to time.
(f)Indemnification. The Company shall continue to indemnify Executive in
accordance with, and subject to, the terms of the Indemnification Agreement
between the Company and Executive entered into as of August 25, 2014, as may be
amended by the Company and the Executive from time to time (the “Indemnification
Agreement”). Notwithstanding anything in this Agreement to the contrary, the
rights and obligations of the parties with respect to indemnification (including
dispute resolution, governing law and notice) shall be governed by the
Indemnification Agreement.
(g)Reimbursement of Compensation. In the event that payment of any compensation
to Executive is predicated upon the achievement of certain financial results
that subsequently are the subject of a Mandatory Restatement (as defined below)
and a lower payment (or no payment) would have been made to Executive based upon
the restated financial results, Executive shall reimburse the Company the
difference between (i) the amount actually paid to Executive and (ii) the amount
that would have been payable to Executive reduced by the Net Tax Costs (as
defined below), based upon the restated financial results. Executive’s
reimbursement to the Company shall be made within thirty (30) business days
after receiving written notice of the amount owed and the calculations thereof.
A “Mandatory Restatement” shall mean a restatement of the Company’s financial
statement which, in the good faith opinion of the Company’s public accounting
firm, is required to be implemented pursuant to generally accepted accounting
principles, but excluding (i) any restatement which is required with respect to
a particular year as a consequence of a change in generally accepted accounting
rules effective after the publication of the financial statements for such year,
or (ii) any restatement that (A) in the good faith judgment of the Audit
Committee of the Board of Directors of the Company (the “Audit Committee”), is
required due to a change in the manner in which the Company’s auditors interpret
the application of generally accepted accounting principles (as opposed to a
change in a prior accounting conclusion due to a change in the facts upon which
such conclusion was based), or (B) is otherwise required due to events, facts or
changes in


2

--------------------------------------------------------------------------------





law or practice that the Board of Directors concludes were beyond the control
and responsibilities of Executive and that occurred regardless of Executive’s
diligent and thorough performance of his duties and responsibilities. “Net Tax
Costs” shall mean the net amount of any federal, foreign, state or local income
and employment taxes paid by Executive in respect of the portion of the
compensation subject to reimbursement, after taking into account any and all
available deductions, credits or other offsets allowable to Executive (including
without limit, any deductions permitted under the claim of right doctrine), and
regardless of whether Executive would be required to amend any prior income or
other tax returns.
(h)No Other Compensation or Benefits; Payment; Withholdings. The compensation
and benefits specified in this Section 3 and in Section 4 of this Agreement
shall be in lieu of any and all other compensation and benefits. Payment of all
compensation and benefits to Executive specified in this Section 3 and in
Section 4 of this Agreement (i) shall be made in accordance with the relevant
Company policies in effect from time to time to the extent the same are
consistently applied, including normal payroll practices, and (ii) shall be
subject to all legally required and customary withholdings.
(i)Cessation of Employment. In the event Executive shall cease to be employed by
the Company for any reason, then Executive’s compensation and benefits shall
cease on the date of such event, except as otherwise specifically provided
herein or in any applicable employee benefit plan or program or as required by
law.
4.Compensation Following Termination. Except as provided in this Section 4,
Executive will not be entitled to any payments or benefits from the Company as a
result of the termination of Executive’s employment, regardless of the reason
for such termination.
(a)General. On any termination of Executive’s employment, he shall be entitled
to:
(i)any accrued but unpaid Base Salary for services rendered through the date of
termination;
(ii)any vacation accrued but unused as of the date of termination;
(iii)any accrued but unpaid expenses required to be reimbursed in accordance
with Section 3(e) of this Agreement;
(iv)receive any benefits to which he may be entitled upon termination pursuant
to the plans and programs referred to in Section 3(d) hereof or as may be
required by applicable law;
(v)receive any amounts or benefits to which he may be entitled upon termination
pursuant to the plans and agreement referred to in Sections 3(b) and 3(c) hereof
in accordance with the terms of such plans and agreements; and
(vi)such rights as he has under the terms of the Indemnification Agreement.
(b)Termination by the Company for Cause; Termination by Executive Without Good
Reason. In the event that Executive’s employment is terminated (i) by the
Company for Cause (as defined below) or (ii) by Executive without Good Reason
(as defined below), Executive shall be entitled only to those items identified
in Section 4(a).
(c)Termination by Reason of Death or Disability. In the event that Executive’s
employment is terminated by reason of Executive’s death or Disability (as
defined below), Executive (or his estate, as the case may be) shall be entitled
only to the following:
(i)those items identified in Section 4(a); and
(ii)if Executive (or, following his death, his spouse) is eligible for and
timely elects medical continuation coverage under the Consolidated Omnibus
Reconciliation Act of 1985 for Executive and Executive’s spouse and/or
dependents then currently enrolled in such coverage (“COBRA Continuation
Coverage”), the Company will pay through the COBRA Payment End Date (as defined
below) the monthly premiums for the level of coverage Executive maintained on
the date of termination. The “COBRA Payment End Date” shall be the earlier of
(A) eighteen (18) months following the date of termination and (B) the date
Executive becomes employed by a third party and is eligible for coverage under
the group health plan of the new employer. If during the


3

--------------------------------------------------------------------------------





period Executive is receiving this benefit, Executive obtains new employment and
becomes eligible for coverage under the group health plan of the new employer,
Executive shall promptly notify the Company in writing of such eligibility.
(d)Termination by the Company Without Cause or by Executive for Good Reason Not
in Connection with a Change in Control. In the event that Executive’s employment
is terminated by the Company without Cause or by Executive for Good Reason, in
either event not within twelve (12) months following a Change in Control (as
defined below), Executive shall be entitled only to the following:
(i)those items identified in Section 4(a);
(ii)if Executive is eligible for and timely elects COBRA Continuation Coverage,
the Company will pay through the COBRA Payment End Date the monthly premiums for
the level of coverage Executive maintained on the date of termination, provided
that if during the period Executive is receiving this benefit, Executive obtains
new employment and becomes eligible for coverage under the group health plan of
the new employer, Executive must promptly notify the Company in writing of such
eligibility; and
(iii)an amount equal to 2 times the sum of (x) Executive’s Base Salary as of the
date of Executive’s termination and (y) the target incentive opportunity
pursuant to Section 3(b) for the then-current fiscal year, payable in
substantially equal installments during the twenty-four (24) month period
following the date of termination in accordance with the Company’s normal
payroll practices (the “Severance Pay”); provided, however, that the first
payment shall be on the payday coinciding with or next following the sixtieth
(60th) day after the date of Executive’s termination, and such first payment
shall include the amounts that would have been paid had payments begun
immediately after the date of Executive’s termination.
(e)Termination by the Company Without Cause or by Executive for Good Reason in
Connection With a Change in Control. In the event that Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason, in
either event within twelve (12) months following a Change in Control, Executive
shall be entitled only to the following:
(i)those items identified in Section 4(a);
(ii)if Executive is eligible for and timely elects COBRA Continuation Coverage,
the Company will pay through the COBRA Payment End Date the monthly premiums for
the level of coverage Executive maintained on the date of termination, provided
that if during the period Executive is receiving this benefit, Executive obtains
new employment and becomes eligible for coverage under the group health plan of
the new employer, Executive shall promptly notify the Company in writing of such
eligibility; and
(iii)the payment of 2.99 times the sum of (x) Executive’s Base Salary as of the
date of Executive’s termination and (y) the target incentive opportunity
pursuant to Section 3(b) for the then-current fiscal year (the “Change in
Control Severance”). The Change in Control Severance shall be paid as follows:
(A)    If the Change in Control does not constitute a “change in the ownership
or effective control of a corporation, or a change in the ownership of
substantial portion of the assets of a corporation” within the meaning of Treas.
Reg. § 1.409A-3(i)(5) (a “Section 409A Change in Control Event”), the Change in
Control Severance shall be paid in substantially equal installments during the
twenty-four (24) month period following the date of Executive’s termination;
provided, however, that the first payment shall be on the payday coinciding with
or next following the sixtieth (60th) day after the date of Executive’s
termination, and such first payment shall include the amounts that would have
been paid had payments begun immediately after the date of Executive’s
termination; and
(B)    If the Change in Control is a Section 409A Change in Control Event, the
Change in Control Severance shall be paid, subject to Section 4(j), in a lump
sum.


4

--------------------------------------------------------------------------------





(f)Definitions of Cause, Good Reason, Disability, and Change in Control.
(i)Executive shall not be deemed to have been terminated for Cause unless and
until there shall have been delivered to Executive a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the Nominating
and Corporate Governance Committee of the Board of Directors of the Company
finding that in the good faith opinion of such committee, Executive, after
giving effect to any applicable cure period described below, was guilty of
conduct set forth in this Section 4(f)(i) and that reasonably identifies the
reason(s) for such opinion provided, however, that no such action based upon
Cause as described in clauses (C) through (K) of the next sentence may be taken
prior to giving Executive an opportunity to address the Nominating and Corporate
Governance Committee with his counsel present if he so elects upon 72 hours
advance notice from the Committee of the scheduled Committee meeting. For
purposes of this Agreement, the term “Cause” shall mean any of the following:
(A) Executive has willfully misappropriated any funds or property of the Group,
or has willfully destroyed property of the Group; (B) Executive has committed
(1) a felony or (2) any crime (x) involving fraud, material dishonesty or moral
turpitude or (y) that materially impairs Executive’s ability to perform his
duties and responsibilities with the Company or that causes material damage to
the Group or its operations or reputation; (C) Executive has (1) obtained
personal profit from any transaction of or involving the Group (or engaged in
any activity with the intent of obtaining such a personal profit) without the
prior approval of the Company or (2) engaged in any other willful misconduct
which constitutes a breach of fiduciary duty or the duty of loyalty to the Group
and which has resulted or is reasonably likely to result in material damage to
the Group; (D) Executive’s willful and material failure to perform his duties
with the Company (other than as a result of total or partial incapacity due to
physical or mental illness), provided, however, that, if susceptible of cure, a
termination by the Company for Cause under this Section 4(f)(i)(D) shall be
effective only if, within twenty (20) days following delivery of a written
notice by the Company to Executive that Executive has materially failed to
perform his duties and that reasonably identifies the reason(s) for such
determination, Executive has failed to cure such failure to perform (nothing
herein being intended to eliminate the requirement included in the first
sentence of this Section 4(f)(i)); (E) Executive’s use of alcohol or drugs has
materially interfered with his ability to perform his duties and
responsibilities with the Group; (F) Executive has knowingly made any untrue
statement or omission of a material nature to the Group which causes material
damage to the Group; (G) Executive has knowingly falsified Company records (or
those of one of its affiliates); (H) Executive has willfully committed any act
(1) which is intended to materially damage the reputation of the Group or (2)
which in fact materially damages the reputation of the Group; (I) Executive (1)
has willfully violated the Group’s material policies or rules (including, but
not limited to, the Group’s equal employment opportunity and anti-harassment
policies), which violation has resulted or is reasonably likely to result in
damage to the Group, or (2) is guilty of gross negligence or willful misconduct
in the performance of his duties with the Group, which has resulted or is
reasonably likely to result in material damage to the Group; (J) Executive has
materially breached a covenant set forth in Section 5 or otherwise materially
violated any confidentiality, non-competition or non-solicitation prohibitions
imposed on Executive under common law or under the terms of any agreement with
the Group; or (K) Executive has willfully obstructed or attempted to obstruct,
or has willfully failed to cooperate with, any investigation authorized by the
Board of Directors of the Company or any governmental or self-regulatory
authority regarding a Group matter. No act or failure to act on Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by Executive not
in good faith and without reasonable belief that the Executive’s act, or failure
to act, was in the best interest of the Group.
(ii)For purposes of this Agreement, the term “Good Reason” shall mean any of the
following: (A) the Company removes Executive from the position of President or
Chief Executive


5

--------------------------------------------------------------------------------





Officer or, following his election to the Board of Directors, Executive ceases
to be a director of the Company other than due to his resignation or failure to
be reelected by the Company’s shareholders; (B) the Company decreases or fails
to pay the compensation described in Section 3 of this Agreement (in accordance
with, and subject to, such provisions); (C) a material breach of this Agreement
by the Company; (D) Executive’s job site is relocated to a location which is
more than fifty (50) miles from Stamford, Connecticut, unless the parties
mutually agree in writing to such relocation; (E) a material diminution of
Executive’s duties or responsibilities or (F) the failure by the Company to
obtain the express written assumption of this Agreement by any successor to all
or substantially all of the Company’s business or operations; provided, however,
that a termination by Executive for Good Reason under this Section 4(f)(ii)
shall be effective only if, within thirty (30) days following delivery of a
written notice by Executive to the Company that Executive is terminating his
employment for Good Reason and that reasonably identified the reason(s) for such
determination, such notice to be given not later than ninety (90) days after the
occurrence (or, if later, the date that Executive becomes aware or reasonably
should have become aware of such occurrence) of the event(s) claimed to
constitute Good Reason, the Company has failed to cure the circumstances giving
rise to Good Reason.
(iii)For purposes of this Agreement, a “Disability” shall occur in the event
Executive is unable to perform the duties and responsibilities contemplated
under this Agreement for a period of either (A) ninety (90) consecutive days or
(B) six (6) months in any twelve (12)-month period due to physical or mental
incapacity or impairment. During any period that Executive fails to perform
Executive’s duties hereunder as a result of incapacity or impairment due to
physical or mental illness (the “Disability Period”), Executive shall continue
to receive the compensation and benefits provided by Section 3 of this Agreement
until Executive’s employment hereunder is terminated; provided, however, that
the amount of base compensation and benefits received by Executive during the
Disability Period shall be reduced by the aggregate amounts, if any, payable to
Executive under any disability benefit plan or program provided to Executive by
the Company in respect of such period.
(iv)For purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred if:
(A)any “person” (together with any other persons acting as a group) is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, (the “Act”)) directly or indirectly, of securities of the
Company representing more than 50% of the total fair market value or total
voting power in each case represented by then outstanding voting securities of
the Company (calculated in accordance with Rule 13d-3 of the Act); provided,
that the term “persons” as defined in Sections 13(d) and 14(d) of the Act shall
not include a trustee or other fiduciary holding securities under any employee
benefit plan of the Company or any person (or an affiliate thereof) who directly
or indirectly owns 10% or more of the total voting power represented by the
outstanding voting securities of the Company as of the date hereof;
(B)a majority of the individuals constituting the Board of Directors is replaced
during any twenty-four (24)-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
before the date of the appointment or election; or
(C)there shall be consummated a merger of the Company, or a sale or disposition
by the Company of all or substantially all of its assets, or any other business
combination of the Company with any other corporation, other than any such
merger or business combination which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least


6

--------------------------------------------------------------------------------





50% of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
business combination.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of this Agreement (i) in the event of a sale, exchange,
transfer or other disposition of substantially all of the assets of Employer to,
or a merger, consolidation or other reorganization of Employer and any entity in
which Executive (alone or with other officers) has, directly or indirectly, an
equity or ownership interest; or (ii) in a transaction otherwise commonly
referred to as a “management leveraged buy-out”, as a result of which Executive
(alone or with other officers) has, retains or obtains an equity or ownership
interest in the Company or its successor.
(g)Section 280G. Notwithstanding anything herein to the contrary, in the event
that Executive receives any payments or distributions, whether payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, that constitute “parachute payments” within the meaning of Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”), and but for
this Section 4(g), would be subject to the excise tax imposed by Section 4999 of
the Code, then such payments or benefits shall be either (x) delivered in full
or (y) delivered as to such lesser extent that would result in no portion of
such payments and benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income and employment taxes and the excise tax imposed
by Section 4999 of the Code (and any equivalent state or local excise taxes),
results in the receipt by Executive on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such payments
and benefits may be taxable under Section 4999 of the Code. The determinations
to be made with respect to this Section 4(g) shall be made by a nationally
recognized certified public accounting firm designated by the Company, whose
determination will be conclusive and binding upon Executive and the Company for
all purposes. The determination of the specific compensation or benefits to be
reduced shall be made jointly by the Company and Executive.
(h)Effect of Material Breach of Section 5 on Compensation Following Termination
of Employment. If, at the time of termination of Executive’s employment or any
time thereafter, Executive is in material breach of any covenant contained in
Section 5 hereof, except as otherwise required by law, Executive shall not be
entitled to any payments (or if payments have commenced, any continued payment)
under this Section 4.
(i)Resignation of Offices Upon Termination. Upon termination of Executive’s
employment for any reason, Executive agrees that he shall resign from all
offices and positions he holds with the Group; including, without limitation his
position as a director of the Company (if applicable), and further agrees that
he shall execute such documents as shall be reasonably necessary to give effect
to such resignations. Notwithstanding the foregoing, Executive shall not be
required to resign his position as a director of the Company if, prior to or
upon the termination of the Executive’s employment, the Board of Directors
provides Executive with a written request that he remain as a director of the
Company.
(j)No Further Liability; Release. Other than providing the compensation and
benefits provided for in accordance with this Section 4, upon and following
Executive’s termination of employment, the Company and its directors, officers,
employees, subsidiaries, affiliates, stockholders, successors, assigns, agents
and representatives shall have no further obligation or liability to Executive
or any other person under this Agreement. The payment of any amounts pursuant to
this Section 4 (other than payments required by law) is expressly conditioned
upon (i) the delivery by Executive to the Company of a release in form and
substance reasonably satisfactory to the Company of any and all claims Executive
may have against the Company and its directors, officers, employees,
subsidiaries, affiliates, stockholders, successors, assigns, agents and
representatives arising out of or related to Executive’s employment by the
Company and the termination of such employment and (ii) Executive not revoking


7

--------------------------------------------------------------------------------





such release within the seven (7) day revocation period following his delivery
of the release. The Company shall provide Executive with the proposed form of
such release no later than seven (7) days following the date of termination, and
Executive shall execute and cause to become irrevocable such release no later
than fifty-two (52) days after the date of Executive’s termination (and
Executive shall be provided a seven (7) day revocation period following his
delivery of such release). Subject to Section 7(i) hereof, any lump sum payments
provided pursuant to this Section 4 will be paid to Executive within 30 days
after such release becomes effective; provided, however, that if Executive’s
date of termination occurs on or after November 1 of a given calendar year, such
payment will, subject to Section 7(i) hereof, be paid in January of the
immediately following calendar year.
5.Exclusive Employment; Noncompetition; Nonsolicitation; Nondisclosure of
Proprietary Information; Surrender of Records; Inventions and Patents.
5.1No Conflict; No Other Employment. During the period of Executive’s employment
with the Company, Executive shall not: (i) engage in any activity which
conflicts or interferes with or derogates from the performance of Executive’s
duties hereunder nor shall Executive engage in any other business activity,
whether or not such business activity is pursued for gain or profit, except as
approved in advance in writing by the Company; provided, however, that Executive
shall be entitled to manage his personal investments and otherwise attend to
personal affairs, including charitable, social and political activities, in a
manner that does not unreasonably interfere with his responsibilities hereunder,
or (ii) accept or engage in any other employment, whether as an employee or
consultant or in any other capacity, and whether or not compensated therefor.
5.2Noncompetition; Nonsolicitation.
(a)Executive acknowledges and recognizes the highly competitive nature of the
Company’s business and that access to the Company’s confidential records and
proprietary information and exposure to customers, vendors, distributors and
suppliers of the Company renders him special and unique within the Company’s
industry. In consideration of Executive’s promotion and continued employment,
any payment(s) by the Company to Executive of amounts that may hereafter be paid
to Executive pursuant to this Agreement (including, without limitation, pursuant
to Sections 3 and 4 hereof) and other obligations undertaken by the Company
hereunder, Executive agrees that during (i) his employment with the Company, and
(ii) the period beginning on the date of termination of employment for any
reason and ending twenty-four (24) months after the date of termination of
employment (the “Covered Time”), Executive shall not, directly or indirectly
(whether through affiliates, relatives, or otherwise), engage (as owner,
investor, partner, stockholder, employer, employee, consultant, advisor,
director or otherwise) in any Competing Business in any Restricted Area (each as
defined below), provided that the provisions of this Section 5.2(a) will not be
deemed breached solely because Executive owns less than 5% of the outstanding
common stock of a publicly-traded company.
(b)In further consideration of any payment(s) by the Company to Executive of
amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 3 and 4 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
his employment and the Covered Time, he shall not, directly or indirectly
(whether through affiliates, relatives, or otherwise), (i) solicit, encourage or
attempt to solicit or encourage any of the employees, agents, consultants or
representatives of the Group to terminate his, her, or its relationship with the
Company or such affiliate; (ii) solicit, encourage or attempt to solicit or
encourage any of the employees, agents, consultants or representatives of the
Group to become employees, agents, representatives or consultants of any other
person or entity; (iii) solicit or attempt to solicit any customer, vendor,
distributor or supplier of the Group in connection with a Competing Business
with respect to any product or service being furnished, made, sold, rented or
leased by the Company or such affiliate; or (iv) persuade or seek to persuade
any customer, vendor, distributor or supplier of the Company or any affiliate to
cease to do business or to reduce the amount of business which such customer,
vendor, distributor or supplier has customarily done or contemplates doing with
the Company or such affiliate,


8

--------------------------------------------------------------------------------





whether or not the relationship between the Company or its affiliate and such
customer, vendor, distributor or supplier was originally established in whole or
in part through Executive’s efforts. For purposes of this Section 5.2(b) only,
during the Covered Time, the terms “customer,” “vendor,” “distributor” and
“supplier” shall mean a customer, vendor, distributor or supplier who has done
business with the Group within twelve (12) months preceding the termination of
Executive’s employment.
(c)Executive understands that the provisions of this Section 5.2 may limit his
ability to earn a livelihood in a business similar to the business of the Group
but nevertheless agrees and hereby acknowledges that the consideration provided
under this Agreement, including any amounts or benefits provided under Sections
3 and 4 hereof and other obligations undertaken by the Company hereunder, is
sufficient to justify the restrictions contained in such provisions. In
consideration thereof and in light of Executive’s education, skills and
abilities, which may allow Executive to sufficiently earn a living in other
available industries, Executive agrees that he will not assert in any forum that
any provisions of this Agreement prevent him from earning a living or otherwise
are void or unenforceable or should be held void or unenforceable. Executive
further affirms that Executive has had an opportunity to review this provision,
as well as this Agreement in its entirety, with counsel of Executive’s choosing.
(d)For purposes of this Agreement, “Competing Business” shall mean (i) any
business in which the Group is currently engaged, including, but not limited to,
renting and selling equipment and merchandise to the commercial and general
public, including construction equipment, earthmoving equipment, aerial work
platforms, traffic safety equipment, trench safety equipment, pumps, tanks,
filtration, power and HVAC equipment, industrial equipment, sanitation
equipment, landscaping equipment, home repair equipment, maintenance equipment,
contractor supplies, general tools, light equipment and specialty equipment, as
well as the buying of companies that engage in such activities, along with the
training and computer systems designed, developed and utilized with respect to
support any of the foregoing; (ii) any other future business which the Group
engages, or has planned to engage, in to a material extent during Executive’s
employment with the Company; and (iii) any entities such as, but not limited to
1) Aggreko, 2) Ahern Rentals, 3) Caterpillar, 4) CAT Rental, 5) Deere & Co., 6)
H & E Equipment, 7) Herc Rentals, 8) Home Depot, 9) Mobile Mini, 10) Sunstate
Equipment, 11) Sunbelt Rentals, 12) Synergy Equipment, 13) any company on the
“RER 100” list, and 14) any affiliate or dealer of any of the foregoing.
(e)For purposes of this Agreement, “Restricted Area” means (i) the (A) states
of: 1) Alabama, 2) Alaska, 3) Arizona, 4) Arkansas, 5) California, 6) Colorado,
7) Connecticut, 8) Delaware, 9) Florida, 10) Georgia, 11) Hawaii, 12) Idaho, 13)
Illinois, 14) Indiana, 15) Iowa, 16) Kansas, 17) Kentucky, 18) Louisiana, 19)
Maine, 20) Maryland (including the District of Columbia), 21) Massachusetts, 22)
Michigan, 23) Minnesota, 24) Mississippi, 25) Missouri, 26) Montana, 27)
Nebraska, 28) Nevada, 29) New Hampshire, 30) New Jersey, 31) New Mexico, 32) New
York, 33) North Carolina, 34) North Dakota, 35) Ohio, 36) Oklahoma, 37) Oregon,
38) Pennsylvania, 39) Rhode Island, 40) South Carolina, 41) South Dakota, 42)
Tennessee, 43) Texas, 44) Utah, 45) Vermont, 46) Virginia, 47) Washington, 48)
West Virginia, 49) Wisconsin, and 50) Wyoming; (B) the Canadian Provinces of 1)
New Brunswick, 2) Newfoundland and Labrador, 3) Nova Scotia, 4) Ontario, 5)
Prince Edward Island, 6) Quebec, 7) Manitoba, 8) Saskatchewan, 9) Alberta, and
10) British Columbia; and (C) the countries of 1) United Kingdom, 2) France, 3)
Germany, 4) Netherlands and 5) Poland; (ii) any state in the United States, any
province in Canada and any country in Europe in which the Group conducts any
business on the date of the determination of whether Executive is engaged in a
Competing Business or at any time within twelve (12) months preceding such date;
and (iii) the area within a 50 mile radius of any office, branch or facility of
the Group (whether foreign or domestic) in which the Group conducts any business
on the date of the determination of whether Executive is engaged in a Competing
Business or at any time within twelve (12) months preceding such date.
5.3Proprietary Information. Executive acknowledges that during the course of his
employment with the Company he will necessarily have access to and make use of
proprietary information and


9

--------------------------------------------------------------------------------





confidential records of the Group. Executive covenants that he shall not during
his employment or at any time thereafter, directly or indirectly, use for his
own purpose or for the benefit of any person or entity other than the Company,
nor otherwise disclose to any individual or entity, any proprietary information,
unless such disclosure is made in the good faith performance of Executive’s
duties hereunder, has been authorized in writing by the Company, or is otherwise
required by law. Executive acknowledges and understands that the term
“proprietary information” includes, but is not limited to: (a) the software
products, programs, applications, and processes utilized by the Group; (b) the
name and/or address of any customer, vendor, distributor or supplier of the
Group or any information concerning the transactions or relations of any
customer, vendor, distributor or supplier of the Group with the Company or such
affiliate or any of its partners, principals, directors, officers or agents; (c)
any information concerning any product, technology, or procedure employed by the
Group but not generally known to its or their customers, vendors, competitors,
distributors or suppliers, or under development by or being tested by the Group
but not at the time offered generally to customers, vendors, distributors or
suppliers; (d) any information relating to the computer software, computer
systems, pricing or marketing methods, sales margins, cost of goods, cost of
material, capital structure, operating results, borrowing arrangements or
business plans of the Group; (e) any information which is generally regarded as
confidential or proprietary in any line of business engaged in by the Group; (f)
any business plans, budgets, advertising or marketing plans; (g) any information
contained in any of the written or oral policies and procedures or manuals of
the Group; (h) any information belonging to customers, vendors, distributors or
suppliers of the Group or any other person or entity which the Group has agreed
to hold in confidence; (i) any inventions, innovations or improvements covered
by this Agreement; (j) information regarding the Company’s current employees and
their assigned duties and compensation; (k) all written, graphic, electronic,
digital, and other material relating to any of the foregoing; and (l) all trade
secrets of the Group. Executive acknowledges and understands that information
that is not novel or copyrighted or patented or a trade secret may nonetheless
be proprietary information. The term “proprietary information” shall not include
information that is or becomes generally available to and known by the public
through no direct or indirect efforts of Executive or information that is or
becomes available to Executive on a non-confidential basis from a source other
than the Group or the directors, officers, employees, partners, principals or
agents of the Group (other than as a result of a breach of any obligation of
confidentiality).
5.4Confidentiality; Surrender of Records; Nondisclosure.
(a)Executive shall not during his employment or at any time thereafter
(irrespective of the circumstances under which Executive’s employment by the
Company terminates), except as required by law, directly or indirectly publish,
make known or in any fashion disclose any confidential records to, or permit any
inspection or copying of confidential records by, any individual or entity other
than in the course of such individual’s or entity’s employment or retention by
the Company. Upon termination of employment for any reason or request by the
Company, Executive shall deliver promptly to the Company all property and
records of the Group, including, without limitation, all confidential records.
For purposes hereof, “confidential records” means all correspondence, reports,
memoranda, files, manuals, books, lists, financial, operating or marketing
records, magnetic tape, digital or electronic or other media or equipment of any
kind which may be in Executive’s possession or under his control or accessible
to him which contain any proprietary information. All property and records of
the Group (including, without limitation, all confidential records) shall be and
remain the sole property of the Company or such affiliate during Executive’s
employment with the Company and thereafter.
(b)Notwithstanding anything to the contrary in this Agreement or otherwise,
nothing shall limit Executive’s rights under applicable law to provide truthful
information to any governmental entity or to file a charge with or participate
in an investigation conducted by any governmental entity. Notwithstanding the
foregoing, Executive agrees to waive Executive’s right to recover monetary
damages in connection with any charge, complaint or lawsuit filed by Executive
or anyone else on Executive’s behalf (whether involving a governmental entity or
not); provided that Executive is not agreeing to waive,


10

--------------------------------------------------------------------------------





and this Agreement shall not be read as requiring Executive to waive, any right
Executive may have to receive an award for information provided to any
governmental entity. Executive is hereby notified that the immunity provisions
in Section 1833 of title 18 of the United States Code provide that an individual
cannot be held criminally or civilly liable under any federal or state trade
secret law for any disclosure of a trade secret that is made (1) in confidence
to federal, state or local government officials, either directly or indirectly,
or to an attorney, and is solely for the purpose of reporting or investigating a
suspected violation of the law, (2) under seal in a complaint or other document
filed in a lawsuit or other proceeding, or (3) to Executive’s attorney in
connection with a lawsuit for retaliation for reporting a suspected violation of
law (and the trade secret may be used in the court proceedings for such lawsuit)
as long as any document containing the trade secret is filed under seal and the
trade secret is not disclosed except pursuant to court order.
(c)Executive will not disclose to the Company, use, or induce the Company to
use, any proprietary information, trade secrets or confidential business
information of others.
5.5Non-Disparagement. During the term of this Agreement and thereafter,
Executive will not, in any manner, directly or indirectly make or publish any
statement (orally or in writing) that would libel, slander, disparage,
denigrate, ridicule or criticize the Group or any of its employees, officers or
directors.
5.6Inventions and Patents. All inventions, innovations or improvements
(including policies, procedures, products, improvements, software, ideas and
discoveries, whether patent, copyright, trademark, service mark, trade secret or
otherwise) conceived or made by Executive, either alone or jointly with others,
in the course of his employment by the Company, belong to the Company. Executive
will promptly disclose in writing such inventions, innovations or improvements
to the Company and perform all actions reasonably requested by the Company to
establish and confirm such ownership by the Company, including, but not limited
to, cooperating with and assisting the Company in obtaining patents, copyrights,
trademarks, or service marks for the Company in the United States and in foreign
countries.
5.7Enforcement. Executive acknowledges and agrees that, by virtue of his
position, his services and access to and use of confidential records and
proprietary information, any violation by him of any of the undertakings
contained in this Section 5 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they have no
adequate remedy at law. Accordingly, Executive agrees and consents to the entry
of an injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in this Section 5. Executive waives posting by the Group of any bond otherwise
necessary to secure such injunction or other equitable relief. Rights and
remedies provided for in this Section 5 are cumulative and shall be in addition
to rights and remedies otherwise available to the parties hereunder or under any
other agreement or applicable law. Executive agrees that his obligations under
this Agreement supplement and are in addition to, and shall not supersede,
modify or otherwise affect, his obligations under any other agreement between
Executive and the Company.
6.Successors; Binding Agreement.
(a)Company’s Successors. This Agreement shall inure to the benefit of and be
enforceable by, and may be assigned by the Company without Executive’s consent
to, any purchaser of all or substantially all of the Company’s business or
assets, any successor to the Company (whether direct or indirect, by purchase,
merger, consolidation or otherwise) or any assignee thereof.
(b)Executive’s Successors. The parties hereto agree that Executive is obligated
under this Agreement to render personal services of a special, unique, unusual,
extraordinary and intellectual character, thereby giving this Agreement special
value. Executive’s rights and obligations under this Agreement shall not be
transferable by Executive by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to such person or
persons so appointed in writing by Executive, or otherwise to Executive’s legal
representatives or Executive’s estate.


11

--------------------------------------------------------------------------------





7.Miscellaneous.
(a)Other Obligations. Executive represents and warrants that neither Executive’s
employment with the Company nor Executive’s performance of Executive’s
obligations hereunder will conflict with or violate or otherwise are
inconsistent with any other obligations, legal or otherwise, which Executive may
have. Executive covenants that he shall perform his duties hereunder in a
professional manner and not in conflict or violation, or otherwise inconsistent
with other obligations legal or otherwise, which Executive may have.
(b)Cooperation. Following termination of employment with the Company for any
reason, Executive shall cooperate with the Company, as reasonably requested by
the Company, to effect a transition of Executive’s responsibilities and to
ensure that the Company is aware of all matters being handled by Executive. The
Company shall (i) pay Executive a per diem fee based on Executive’s Base Salary
for work performed in connection with such obligation, provided that Executive
shall not be entitled to receive per diem fees in respect of cooperation
provided during any period for which Executive is receiving payments pursuant to
Section 4 above and further provided that such work shall be approved in advance
in writing by the Company and (ii) reimburse Executive’s reasonable expenses
incurred in connection with such pre-approved work.
(c)Assistance in Proceedings, Etc. Executive shall, during and after his
employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any legal or quasi-legal proceeding, including any external or
internal investigation, involving the Group. The Company shall (i) pay Executive
a per diem fee based on Executive’s Base Salary (with portions of days being
aggregated to form days of eight (8) hours) for material work performed in
connection with such obligations (i.e., Executive is required to attend a
meeting or spend more than one hour during a day responding to or otherwise
participating in telephone, email, or telecopy communications) subsequent to
termination of Executive’s employment with the Company, provided that (A) such
work is approved in advance in writing by the Company, (B) no payments shall be
due in connection with assistance provided during any period for which Executive
is receiving payments pursuant to Section 4 above and (C) no payments shall be
due for any time Executive spends testifying before the U.S. Securities and
Exchange Commission or in any proceeding; and (ii) reimburse Executive’s
reasonable expenses incurred in connection with the foregoing obligations.
(d)Mitigation. Executive shall not be required to mitigate damages or the amount
of any payment provided to him under Section 4 of this Agreement by seeking
other employment or otherwise, nor shall the amount of any payments provided to
Executive under Section 4 be reduced by any compensation earned by Executive as
the result of employment by another employer after the termination of
Executive’s employment or otherwise.
(e)No Right of Set-off. Subject to Section 4(h), the obligation of the Company
to make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including
without limitation, set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against Executive or others.
(f)Protection of Reputation. During Executive’s employment with the Company and
thereafter, Executive agrees that he will take no action which is intended, or
would reasonably be expected, to harm the reputation of the Group or which would
reasonably be expected to lead to unwanted or unfavorable publicity to the
Group. Nothing herein shall prevent Executive from making any truthful statement
in connection with any investigation by the Company or any governmental
authority or in any legal proceeding.
(g)Governing Law. This Agreement shall be governed by and construed (both as to
validity and performance) and enforced in accordance with the internal laws of
the State of Connecticut applicable to agreements made and to be performed
wholly within such jurisdiction, without regard to the principles of conflicts
of law or where the parties are located at the time a dispute arises.
(h)Arbitration.


12

--------------------------------------------------------------------------------





(i)General. Executive and the Company specifically, knowingly, and voluntarily
agree that they shall use final and binding arbitration to resolve any dispute
(an “Arbitrable Dispute”) between Executive, on the one hand, and the Company
(or any affiliate of the Company), on the other hand. This arbitration agreement
applies to all matters arising out of or related to this Agreement, any other
agreement between Executive and the Company, or Executive’s employment with the
Company or the termination thereof, including without limitation disputes about
the validity, interpretation, or effect of this Agreement, or alleged violations
of it, any payments due hereunder and all claims arising out of any alleged
discrimination, harassment or retaliation, including, but not limited to, those
covered by Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, and the Americans With
Disabilities Act or any other federal, state or local law relating to
discrimination in employment, provided, however, that disputes under the
Indemnification Agreement shall not be arbitrable pursuant to this provision.
(ii)Injunctive Relief. Notwithstanding anything to the contrary contained
herein, the Company and any affiliate of the Company (if applicable) shall have
the right to seek injunctive or other equitable relief from a court of competent
jurisdiction to enforce Section 5 of this Agreement. For purposes of seeking
enforcement of Section 5, the Company and Executive hereby exclusively consent
to the jurisdiction of any state court sitting in Fairfield County, Connecticut;
any federal court in the District of Connecticut; or any state or federal court
sitting in the City, County, and State of New York.
(iii)The Arbitration. Any arbitration pursuant to this Section 7(h) will take
place within Fairfield County, Connecticut or within New York, New York, under
the auspices of the American Arbitration Association, in accordance with the
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association then in effect, and before a panel of three arbitrators
selected in accordance with such rules. Judgment upon the award rendered by the
arbitrators will be final and binding on both parties and may be entered in any
state court sitting in Fairfield County, Connecticut; any federal court in the
District of Connecticut; or any state or federal court sitting in the City,
County, and State of New York.
(iv)Fees and Expenses. In any arbitration or action for injunctive relief
pursuant to this Agreement except as otherwise required by law, each party shall
be responsible for the fees and expenses of its own attorneys and witnesses, and
the fees and expenses of the arbitrators shall be divided equally between the
Company, on the one hand, and Executive, on the other hand.
(v)Exclusive Forum. Except as permitted by Section 7(h)(ii) hereof, arbitration
in the manner described in this Section 7(h) shall be the exclusive forum for
any Arbitrable Dispute. Except as permitted by Section 7(h)(ii), should
Executive or the Company attempt to resolve an Arbitrable Dispute by any method
other than arbitration pursuant to this Section 7(h), the responding party shall
be entitled to recover from the initiating party all damages, expenses, and
attorneys’ fees incurred as a result of that breach.
(i)Section 409A of the Code.
(i)This Agreement is intended to comply with, or be exempt from, Section 409A of
the Code (together with the applicable regulations thereunder, “Section 409A”)
with respect to amounts, if any, subject thereto and shall be interpreted,
construed and performed consistent with such intent. Each payment under this
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A. The Company makes no representations regarding the tax
implications of the compensation and benefits to be paid to Executive under this
Agreement, including, without limit, under Section 409A. Executive further
acknowledges that any tax liability incurred by Executive under Section 409A of
the Code is solely the responsibility of Executive. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement.


13

--------------------------------------------------------------------------------





(ii)Notwithstanding anything herein to the contrary, if (a) at the time of
Executive’s “separation from service” (as defined in Treas. Reg. Section
1.409A-1(h)) with the Company other than as a result of death, (b) Executive is
a “specified employee” (as defined in Section 409A(a)(2)(B)(i)), (c) one or more
of the payments or benefits received or to be received by Executive pursuant to
this Agreement would constitute deferred compensation subject to Section 409A,
and (d) the deferral of the commencement of any such payments or benefits
otherwise payable hereunder as a result of such separation of service is
necessary in order to prevent any accelerated or additional tax under Section
409A, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder to the extent necessary (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six (6) months following Executive’s separation from service with
the Company (or the earliest date as is permitted under Section 409A of the
Code). Any payment deferred during such six-month period shall be paid in a lump
sum on the day following such six (6)-month period, together with interest at
the applicable federal rate pursuant to Section 1274 of the Code. Any remaining
payments or benefits shall be made as otherwise scheduled under this Agreement.
(iii)To the extent any reimbursements or in-kind benefits due to Executive under
this Agreement constitute deferred compensation under Section 409A of the Code,
any such reimbursements or in-kind benefits shall be paid to Executive in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
(j)Entire Agreement. This Agreement (including the plans and agreements
referenced in Section 3), together with the terms of any equity grant awarded to
Executive prior to the date hereof, contains the entire agreement and
understanding between the parties hereto in respect of Executive’s employment
and supersedes, cancels and annuls any prior or contemporaneous written or oral
agreements, understandings, commitments and practices between them respecting
Executive’s employment, including, but not limited to, the Employment Agreement
between Executive and the Company dated as of March 12, 2010.
(k)Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and, on behalf of the Company, by its duly authorized
officer.
(l)Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction or arbitration panel to be invalid or unenforceable to
any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law.
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties hereto agree that the court or arbitration panel making
such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. The
parties hereto recognize that if, in any judicial or arbitral proceeding, a
court or arbitration panel shall refuse to enforce any of the separate covenants
contained in this Agreement, then that invalid or unenforceable covenant
contained in this Agreement shall be deemed eliminated from these provisions to
the extent necessary to permit the remaining separate covenants to be enforced.
In the event that any court or arbitration panel determines that the time period
or the area, or both, are unreasonable and that any of the covenants is to that
extent invalid or unenforceable, the parties hereto agree that such covenants
will remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable, and that the court or arbitration panel may


14

--------------------------------------------------------------------------------





enforce each provision to the fullest extent enforceable even if such particular
provision is not expressly divisible.
(m)Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive. As used herein, the words “day” or “days”
shall mean a calendar day or days.
(n)Nonwaiver. Neither any course of dealing nor any failure or neglect of either
party hereto in any instance to exercise any right, power or privilege hereunder
or under law shall constitute a waiver of any other right, power or privilege or
of the same right, power or privilege in any other instance. All waivers by
either party hereto must be contained in a written instrument signed by the
party to be charged and, in the case of the Company, by its duly authorized
officer.
(o)Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by registered or
certified mail, postage prepaid, with return receipt requested, addressed: (i)
in the case of the Company, to United Rentals, Inc., 100 First Stamford Place -
Suite 700, Stamford, CT 06902, attn: Chief Administrative & Legal Officer; and
(ii) in the case of Executive, to Executive’s last known address as reflected in
the Company’s records, or to such other address as Executive shall designate by
written notice to the Company. Any notice given hereunder shall be deemed to
have been given at the time of receipt thereof by the person to whom such notice
is given if personally delivered, on the date following delivery to an overnight
delivery service for next day delivery prior to such service’s deadline for such
delivery, or on the date that is three days after the date of mailing if sent by
registered or certified mail.
(p)Survival. Cessation or termination of Executive’s employment with the Company
shall not result in termination of this Agreement, the Indemnification Agreement
or any other equity grant awarded to Executive prior to the date hereof. The
respective obligations of Executive and the Company as provided in the
Indemnification Agreement, and Sections 4, 5, 6 and 7 of this Agreement shall
survive cessation or termination of Executive’s employment hereunder.
(q)Counterparts. This Agreement may be executed digitally, electronically and/or
by facsimile, and may be transmitted digitally, electronically, and/or by
facsimile, in any number of counterparts, each of which upon execution and
delivery shall be considered an original for all purposes; provided, however,
all such counterparts shall, together, upon execution and delivery, constitute
one and the same instrument.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an officer thereunto duly authorized and Executive has duly
executed this Agreement, all as of the date and year first written above.
UNITED RENTALS, INC.
EXECUTIVE:
By:/s/ Craig A. Pintoff
/s/ Matthew J. Flannery
Name: Craig A. Pintoff
Matthew J. Flannery
Title: EVP - Chief Administrative & Legal Officer
 



15